

Exhibit 10.1


Execution Version


MASTER ASSIGNMENT, BORROWING BASE INCREASE AGREEMENT, AND AMENDMENT NO. 1 TO
SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


This MASTER ASSIGNMENT, BORROWING BASE INCREASE AGREEMENT, AND AMENDMENT NO. 1
TO SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”) entered into
and effective as of April 5, 2018 (the “Effective Date”), is among Callon
Petroleum Company, a Delaware corporation (the “Borrower”), the subsidiaries of
the Borrower party hereto (the “Guarantors”), the Lenders (as defined below)
party hereto, and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and as issuing bank (in such capacity, the
“Issuing Bank”).
RECITALS


A.The Borrower is party to that certain Sixth Amended and Restated Credit
Agreement dated as of May 25, 2017, among the Borrower, the financial
institutions party thereto from time to time, as lenders (the “Lenders”), the
Administrative Agent, and the Issuing Bank (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”).


B.The Lenders wish to reallocate the Commitments and the Elected Commitments
pursuant to the terms hereof, as needed, and in order to effect such
reallocation, the Lenders have agreed to assign certain percentages of their
rights and obligations under the Credit Agreement as Lenders pursuant to the
terms hereof.


C.Subject to the terms and conditions set forth herein, the parties hereto wish
to amend the Credit Agreement and increase the Borrowing Base, in each case, as
provided herein.


Now Therefore, in consideration of the premises and the mutual covenants,
representations, and warranties contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:


Section 1.Defined Terms. As used in this Amendment, each of the terms defined in
the opening paragraph and the Recitals above shall have the meanings assigned to
such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, as amended hereby, unless expressly provided to the contrary.


Section 2.Other Definitional Provisions. Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Amendment, unless otherwise specified. The words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Amendment shall refer
to this Amendment as a whole and not to any particular provision of this
Amendment. The term “including” means “including, without limitation,”.
Paragraph headings have been inserted in this Amendment as a matter of
convenience for reference only and it is agreed that such paragraph headings are
not a part of this Amendment and shall not



--------------------------------------------------------------------------------






be used in the interpretation of any provision of this Amendment. Section 1.04
of the Credit Agreement is incorporated herein mutatis mutandis.


Section 1.Amendments to Credit Agreement.


(a)Section 1.02 (Certain Defined Terms) of the Credit Agreement is hereby
amended by amending and restating the following definitions to read as follows:


“Aggregate Elected Commitment Amount” at any time shall equal the sum of the
Elected Commitments, as the same may be increased, reduced or terminated
pursuant to Section 2.01(b). As of the Amendment No. 1 Effective Date, the
Aggregate Elected Commitment Amount is $650,000,000.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period beginning on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus 1%, provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
NYFRB Rate or the Adjusted LIBO Rate, respectively; provided further, that if
the Alternate Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. If the Alternate Base Rate is being used as
an alternate rate of interest pursuant to Section 5.06 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above.


“Fee Letter” means (a) the fee letter dated May 25, 2017, among the Borrower and
JPMorgan Chase Bank, N.A., as amended, restated, supplemented or otherwise
modified from time to time and (b) each other fee letter agreement entered into
from time to time among the Administrative Agent and/or the Arranger and the
Borrower with respect to this Agreement and the transactions contemplated
herein, each as amended, restated, supplemented or otherwise modified from time
to time.


“Revolving Credit Maturity Date” means May 25, 2023.


(b)Section 1.02 (Certain Defined Terms) of the Credit Agreement is hereby
amended by adding the following new definitions in alphabetical order therein:


“Amendment No. 1 Effective Date” means April 5, 2018.


“DrillCo Capital Provider” has the meaning assigned to such term in the
definition of “DrillCo Transaction”.




-2-

--------------------------------------------------------------------------------





“DrillCo Entity” has the meaning assigned to such term in the definition of
“DrillCo Transaction”.


“DrillCo Producer” has the meaning assigned to such term in the definition of
“DrillCo Transaction”.


“DrillCo Properties” has the meaning assigned to such term in the definition of
“DrillCo Transaction”.


“DrillCo Transaction” means a drilling participation arrangement between one or
more Credit Parties (the “DrillCo Producer”) and one or more other Persons (the
“DrillCo Capital Provider”) pursuant to which the DrillCo Producer Transfers an
interest in certain specified Oil and Gas Properties (the “DrillCo Properties”)
of the DrillCo Producer (or Equity Interests in a subsidiary of the DrillCo
Producer that owns such DrillCo Properties)to the DrillCo Capital Provider or to
an entity (a “DrillCo Entity”) jointly formed by the DrillCo Producer and the
DrillCo Capital Provider in exchange for the agreement of the DrillCo Capital
Provider to fund its share (based on ownership) plus all or a portion of the
DrillCo Producer’s share of the capital for the development of such DrillCo
Properties.


(c)Section 5.06 (Circumstances Affecting LIBO Rate Availability) of the Credit
Agreement is hereby amended and restated to read as follows:


Section 5.06    Alternate Rate of Interest.


(a)If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:


(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable (including,
without limitation, because the LIBO Screen Rate is not available or published
on a current basis), for such Interest Period; or


(ii)the Administrative Agent is advised by the Required Revolving Credit Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) any notice from
the Borrower that requests the conversion of any Revolving Credit Borrowing to,
or continuation of any Revolving Credit Borrowing as, a Eurodollar Borrowing
shall be ineffective and (B) if any Revolving Credit Borrowing Request requests
a Eurodollar Borrowing, such Borrowing shall be made as an


-3-

--------------------------------------------------------------------------------





ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowing, then the other Type of Borrowings shall be
permitted.


(b)If at any time the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 12.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Revolving Credit Lenders stating that such
Required Revolving Credit Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 5.06(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
notice from the Borrower that requests the conversion of any Revolving Credit
Borrowing to, or continuation of any Revolving Credit Borrowing as, a Eurodollar
Borrowing shall be ineffective and (y) if any Revolving Credit Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.


(d)Section 8.01(d) (Certificate of Financial Officer - Annual Budget) of the
Credit Agreement is hereby amended by amending and restating such subsection (d)
to read as follows:


(d)    Certificate of Financial Officer - Annual Budget. Concurrently with each
delivery of financial statements pursuant to Section 8.01(a), a certificate of a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, detailing on a quarterly basis for such fiscal year
(i) the projected production of Hydrocarbons by the Credit Parties and the
assumptions used in calculating such projections and (ii) a consolidated
operating budget and capital expenditures forecast for the Credit Parties and
the assumptions used in calculating such projections.


(e)Section 8.01(f) (Certificate of Insurer - Insurance Coverage) of the Credit
Agreement is hereby amended by amending and restating such subsection (f) to
read as follows:




-4-

--------------------------------------------------------------------------------





(f)    Certificate of Insurer - Insurance Coverage. Concurrently with each
delivery of financial statements for the first fiscal quarter of each fiscal
year pursuant to Section 8.01(b), commencing with the delivery of the financial
statements for the fiscal quarter ending March 31, 2018, one or more
certificates of insurance coverage from the Credit Parties’ insurance broker or
insurers with respect to the insurance required by Section 8.07, in form and
substance satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent, copies of the applicable policies.


(f)Section 8.01(i) (Production Report and Lease Operating Statements) of the
Credit Agreement is hereby amended by amending and restating such subsection (i)
to read as follows:


(i)    Production Report and Lease Operating Statements. Concurrently with each
delivery of financial statements under Sections 8.01(a) and 8.01(b), commencing
with the delivery of the financial statements for the fiscal quarter ending
March 31, 2018 pursuant to Section 8.01(b), a report setting forth, for each
calendar month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month from the Oil and Gas Properties, setting forth the related ad valorem,
severance, and production taxes and lease operating expenses attributable
thereto and incurred for each such calendar month, and setting forth the
drilling and operations for each such calendar month.


(g)Section 8.18 (Account Control Agreements) of the Credit Agreement is hereby
amended by amending and restating such section to read as follows:


Section 8.18.    Account Control Agreements. The Borrower will, and will cause
each other Credit Party to, (a) in connection with any Deposit Account and/or
any Securities Account (other than an Excluded Account for so long as it is an
Excluded Account), cause such Deposit Account and/or Securities Account (other
than an Excluded Account for so long as it is an Excluded Account) to be subject
to a Control Agreement within thirty (30) days after the Effective Date (or such
longer period of time as may be agreed to by the Administrative Agent). The
Borrower, for itself and on behalf of the other Credit Parties, hereby
authorizes the Administrative Agent to deliver notices to the depositary banks
and securities intermediaries pursuant to any Control Agreement under any one or
more of the following circumstances: (w) following the occurrence of and during
the continuation of an Event of Default of the type set forth in Sections
10.01(a), (b), (f), (g), (h), (i) or (j), (x) as otherwise agreed to in writing
by the Borrower or any Credit Party, as applicable, (y) the Loans then
outstanding have become due and payable in whole (and not merely in part),
whether at stated maturity, by acceleration, or otherwise, or (z) as otherwise
permitted by applicable law. As to Deposit Accounts and Securities Accounts (in
each case, other than an Excluded Account for so long as it is an Excluded
Account) established by the Borrower or any other Credit Party after the
Effective Date, the Borrower will, and will cause each other Credit Party to,
cause such Deposit Account and/or Securities Accounts to be subject to a Control
Agreement within fourteen (14) days after the establishment thereof (or such
longer period of time as may be agreed to by the Administrative Agent).


-5-

--------------------------------------------------------------------------------







(h)Section 9.01(b) (Leverage Ratio) of the Credit Agreement is hereby amended by
amending and restating such subsection (b) to read as follows:


(b)    Leverage Ratio. Commencing June 30, 2017, and for each fiscal quarter
ending thereafter, the Borrower will not permit, as of the last day of any such
fiscal quarter, the ratio (the “Leverage Ratio”) of (i) the consolidated Total
Debt of the Borrower and the other Credit Parties as of such time net of, for
all purposes of calculating the Leverage Ratio under this Agreement, (A) all
unrestricted cash of the Borrower and the other Credit Parties (other than cash
used to Cash Collateralize any Obligations) if no Loans are outstanding as of
such time or (B) unrestricted cash of the Borrower and the other Credit Parties
(other than cash used for Cash Collateralize any Obligations) not to exceed
$50,000,000 if any Loans are outstanding as of such time to (ii) the Adjusted
EBITDAX of the Borrower and the other Credit Parties, to be greater than 4.00 to
1.00.


(i)Sections 9.04(c) and (f) (Restricted Payments) of the Credit Agreement are
hereby amended by replacing each reference to “Borrowing Base Utilization
Percentage” therein with a reference to “Commitment Utilization Percentage”.


(j)Section 9.05 (Investments, Loans and Advances) of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of subsection (j)
therein, (ii) replacing the “.” at the end of subsection (k) therein with “;
and”, and (iii) adding the following new subsection (l) to the end thereof:


(l)    Investments in DrillCo Transactions; provided that (i) any Transfer of an
interest in the DrillCo Properties to the DrillCo Capital Provider or any
DrillCo Entity pursuant to such DrillCo Transaction complies with Section 9.11,
and (ii) no Investment in any DrillCo Entity (other than Investments described
in clause (i) above) shall be permitted unless (A) no Borrowing Base deficiency,
Default or Event of Default has occurred, is continuing or would result
therefrom and (B) after giving pro forma effect to such Investment, (1) the
Commitment Utilization Percentage would be less than 80%, and (2) the Leverage
Ratio would not be greater than 3.00 to 1.00.


(k)Section 9.11(e) (Sale of Properties) of the Credit Agreement is hereby
amended by amending and restating such subsection to read as follows:


(e)    Transfers of Oil and Gas Properties to which proved reserves of oil or
gas are attributed, provided that, except with respect to Investments permitted
under Section 9.05(l), at least 80% of the consideration received in respect of
such sale or other disposition shall be cash or Oil and Gas Properties to which
proved reserves of oil or gas are attributed and with respect to which the
Administrative Agent has received reasonably satisfactory Engineering Reports or
the assumption of liabilities related to such transferred Oil and Gas
Properties;




-6-

--------------------------------------------------------------------------------





(l)Section 12.02(b) (Waivers; Amendments) of the Credit Agreement is hereby
amended and restated to read as follows:


(b)    Subject to Section 5.06(b), neither this Agreement nor any provision
hereof nor any Security Instrument nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Majority Revolving Credit Lenders or by the
Borrower and the Administrative Agent with the consent of the Majority Revolving
Credit Lenders; provided that no such agreement shall increase the Commitment,
the Elected Commitment, or the Maximum Credit Amount or postpone the scheduled
date of expiration of any Commitment or any Elected Commitment of any Revolving
Credit Lender without the written consent of such Revolving Credit Lender,
increase the Borrowing Base without the written consent of each Revolving Credit
Lender (other than any Defaulting Lender), decrease or maintain the Borrowing
Base without the consent of the Required Revolving Credit Lenders, or modify
Section 2.06 in any manner without the consent of the Required Revolving Credit
Lenders; provided that a Scheduled Redetermination may be postponed by the
Required Revolving Credit Lenders, reduce the principal amount of any Loan or
Reimbursement Obligation or reduce the rate of interest thereon, or reduce any
fees payable hereunder, or reduce any other Obligations hereunder or under any
other Loan Document, without the written consent of each Lender affected
thereby, postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or Reimbursement Obligation, or any interest thereon, or any
fees payable hereunder, or any other Obligations hereunder or under any other
Loan Document, or reduce the amount of, waive or excuse any such payment, or
postpone or extend the Termination Date without the written consent of each
Lender affected thereby, change Section 5.01(b) or any other term or condition
hereof in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, waive or amend Section
3.03(c), Section 6.01 or Section 10.02(c), without the written consent of each
Lender, release any Guarantor (except as set forth in the Guaranty Agreement or
this Agreement or as a result of a transaction permitted under Section 9.11),
release all or substantially all of the Collateral (other than as provided in
Section 11.11), or reduce the percentage set forth in Section 8.14(a) to less
than 85%, without the written consent of each Lender, or impose any greater
restriction on the ability of any Revolving Credit Lender to assign any of its
rights or obligations hereunder without the written consent of, if such Lender
is a Revolving Credit Lender, the Majority Revolving Credit Lenders, or change
any of the provisions of this Section 12.02(b) or the definitions of “Applicable
Revolving Credit Percentage”, “Majority Revolving Credit Lenders”, “Required
Revolving Credit Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent, the
Issuing Bank or the Swing Line Lender hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent, such other Agent,
the Issuing Bank or the Swing Line Lender, as the case may be. Notwithstanding
anything to the contrary in this Agreement, fees payable hereunder to any Lender
may be reduced with the consent of


-7-

--------------------------------------------------------------------------------





the Administrative Agent and the affected Lender. Notwithstanding the foregoing,
(i) any supplement to Schedule 8.14 shall be effective simply by delivering to
the Administrative Agent a supplemental schedule clearly marked as such and,
upon receipt, the Administrative Agent will promptly deliver a copy thereof to
the Lenders and (ii) any provision of this Agreement or any other Loan Document
may be amended by an agreement in writing entered into by the Borrower (or, in
the case of any other Loan Document, the applicable Credit Party party thereto)
and the Administrative Agent to cure any ambiguity, omission, defect, or
inconsistency.


(m)Schedule 1.1 to the Credit Agreement (Applicable Margin) is hereby amended
and restated in its entirety in the form attached hereto as Schedule 1.1.


(n)Schedule 1.2 to the Credit Agreement (Allocations) is hereby amended and
restated in its entirety in the form attached hereto as Schedule 1.2.


Section 4.    Borrowing Base Increase. Subject to the terms of this Amendment,
the parties hereto hereby agree that, as of the Effective Date, the Borrowing
Base is hereby increased from $700,000,000.00 to $825,000,000.00, and the
Borrowing Base shall remain in effect at such amount until the Borrowing Base is
redetermined or adjusted in accordance with the Credit Agreement, as amended
hereby. The redetermination of the Borrowing Base pursuant to this Section 4
shall constitute the semi-annual Scheduled Redetermination to occur on or about
May 1, 2018, as set forth in Section 2.06(b) of the Credit Agreement.


Section 5.    Reallocation of Commitments and Elected Commitments; Increase of
Elected Commitments.


(a)The Lenders have agreed among themselves to, among other things, reallocate
the Commitments and the Elected Commitments. Each of the Administrative Agent
and the Borrower hereby consents to the reallocation of the Commitments and the
Elected Commitments as set forth in this Amendment. The assignments by the
Lenders necessary to effect the reallocation of the Commitments and the
assumptions by the Lenders necessary for such Lenders to acquire such applicable
interests are hereby consummated pursuant to the terms and provisions of this
Section 5 and Section 12.04 of the Credit Agreement, and the Borrower, the
Administrative Agent, and each Lender hereby consummates such assignment and
assumption pursuant to the terms, provisions, and representations of the
Assignment and Assumption attached as Exhibit E to the Credit Agreement as if
each of them had executed and delivered an Assignment and Assumption (with the
Effective Date, as defined therein, being the Effective Date hereof). On the
Effective Date and after giving effect to such assignments and assumptions, the
Commitments and the Elected Commitments of each Lender shall be as set forth on
Schedule 1.2 of the Credit Agreement, as amended by this Amendment. Each Lender
hereby consents and agrees to the Commitments and the Elected Commitments as set
forth opposite such Lender’s name on Schedule 1.2 to the Credit Agreement, as
amended by this Amendment. With respect to the foregoing assignments and
assumptions, in the event of any conflict between this Section 5 and Section
12.04 of the Credit Agreement, this Section 5 shall control. For purposes of the
foregoing assignments, each of the Lenders represents and warrants that it is
not a Defaulting Lender.


-8-

--------------------------------------------------------------------------------







(b)Pursuant to Section 2.01(b)(ix) of the Credit Agreement, (i) the Borrower
hereby elects to increase the Aggregate Elected Commitment Amount and (ii) each
Lender hereby consents to such increase in its Elected Commitment. Pursuant to
this Section 5, the Aggregate Elected Commitment Amount is hereby increased
(ratably among the Lenders in accordance with each Lender’s Applicable Revolving
Credit Percentage) to $650,000,000.00 as set forth on Schedule 1.2 to the Credit
Agreement, as amended hereby.


Section 6.    Representations and Warranties. The Borrower and each Guarantor
hereby represents and warrants that: (a) after giving effect to this Amendment,
the representations and warranties contained in the Credit Agreement, as amended
hereby, and the representations and warranties contained in the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) on and as of the date hereof as if made on
as and as of such date except to the extent that any such representation or
warranty is expressly limited to an earlier date, in which case, on and as of
the date hereof such representation or warranty continues to be true and correct
in all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct) as of
such specified earlier date; (b) after giving effect to this Amendment, no
Default has occurred and is continuing; (c) the execution, delivery, and
performance of this Amendment are within the limited liability company, limited
partnership, or corporate power and authority of the Borrower and each Guarantor
and have been duly authorized by appropriate limited liability company, limited
partnership, or corporate action and proceedings; (d) this Amendment constitutes
the legal, valid, and binding obligation of the Borrower and each Guarantor
enforceable in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; (e) there
are no governmental or other third party consents, licenses, or approvals
required in connection with the execution, delivery, performance, validity, or
enforceability of this Amendment; and (f) the Liens under the Security
Instruments are valid and subsisting and secure the Obligations, as amended
hereby.


Section 7.    Conditions to Effectiveness. This Amendment shall become effective
as of the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:


(a)The Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of:


(i)this Amendment, duly and validly executed and delivered by duly authorized
officers of the Borrower, the Guarantors, the Administrative Agent, the Issuing
Bank, and the Lenders;


(ii)a Note, duly and validly executed and delivered by a duly authorized officer
of the Borrower, payable to each Lender in the amount of its Commitment after
giving effect to Section 5, to the extent requested by such Lender prior to the
Effective Date;




-9-

--------------------------------------------------------------------------------





(iii)copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of the Borrower of (A) the resolutions of
the board of directors of the Borrower approving this Amendment and the other
Loan Documents to which the Borrower is a party and the transactions
contemplated in those Loan Documents (or certifying that such resolutions have
not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (B) the articles or certificate of
incorporation and the bylaws of the Borrower (or certifying that such documents
have not been amended or otherwise modified since the date they were previously
delivered to the Administrative Agent), (C) a certificate of good standing and
existence for the Borrower in the state in which the Borrower is organized,
which certificate shall be dated a date not earlier than 30 days prior to the
date hereof, (D) true and genuine specimen signatures of the officers of the
Borrower (y) who are authorized to sign the Loan Documents to which the Borrower
is a party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
the Credit Agreement, as amended hereby, and the transactions contemplated
thereby, and (E) all other documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Amendment; and


(iv)copies, certified as of the Effective Date by a Responsible Officer or the
secretary or an assistant secretary of each Guarantor of (A) the resolutions of
the board of directors (or other applicable governing body) of such Guarantor
approving this Amendment and the other Loan Documents to which such Guarantor is
a party (or certifying that such resolutions have not been amended or otherwise
modified since the date they were previously delivered to the Administrative
Agent), (B) the articles or certificate of incorporation or organization (or
such other formation document) and bylaws or limited liability company agreement
(or such other governing document) of such Guarantor (or certifying that such
documents have not been amended or otherwise modified since the date they were
previously delivered to the Administrative Agent), (C) a certificate of good
standing and existence for such Guarantor in the state, province, or territory
in which such Guarantor is organized, which certificate shall be dated a date
not earlier than 30 days prior to the date hereof, (D) true and genuine specimen
signatures of the officers of such Guarantor (y) who are authorized to sign the
Loan Documents to which such Guarantor is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with the Credit Agreement, as amended hereby,
and the transactions contemplated thereby, and (E) all other documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Amendment.


(b)Closing Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower certifying that (i) all
consents, licenses, and approvals required in accordance with applicable
Governmental Requirements, or in accordance with any document, agreement,
instrument, or arrangement to which the Borrower, any Guarantor, or any of their
respective subsidiaries is a party, in connection with the execution, delivery,
performance, validity, and enforceability of this Amendment and the other Loan
Documents have been obtained, (ii) the


-10-

--------------------------------------------------------------------------------





Borrower, the Guarantors, and their respective subsidiaries have all such
material consents, licenses, and approvals required in connection with the
continued operation of the Borrower, the Guarantors, and their respective
subsidiaries and such approvals are in full force and effect, and all applicable
waiting periods shall have expired without any action being taken or threatened
by any competent authority which would restrain, prevent, or otherwise impose
adverse conditions on this Amendment and the actions contemplated hereby, (iii)
the representations and warranties in this Amendment and the other Loan
Documents are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty shall be true and correct) on and as of the date hereof as if made on
as and as of such date except to the extent that any such representation or
warranty is expressly limited to an earlier date, in which case, on and as of
the date hereof such representation or warranty continues to be true and correct
in all material respects (unless already qualified by materiality in which case
such applicable representation and warranty shall be true and correct) as of
such specified earlier date, (iv) immediately before and after giving effect to
this Amendment, no Default shall occur and be continuing, and (v) no action,
suit, investigation, or other proceeding (including the enactment or
promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority has been threatened or is pending and no preliminary or
permanent injunction or order by a state or federal court has been entered (A)
in connection with this Amendment or any transaction contemplated hereby or (B)
which, in any case, in the judgment of the Administrative Agent, could
reasonably be expected to have a Material Adverse Effect.


(c)Fees. On the Effective Date, the Borrower shall have paid the fees required
to be paid by that certain Amendment No. 1 Fee Letter dated as of the date
hereof among the Borrower, the Administrative Agent, and JPMorgan Chase Bank,
N.A., in its capacity as a joint lead arranger (the “Amendment Fee Letter”), and
all costs and expenses that have been invoiced prior to the Effective Date and
are payable pursuant to Section 12.03 of the Credit Agreement, together with
such additional amounts as shall constitute the Administrative Agent’s counsel’s
reasonable estimate of expenses and disbursements to be incurred by such counsel
in connection with the recording and filing of Mortgages and Uniform Commercial
Code financing statements; provided, that such estimate shall not thereafter
preclude further settling of accounts between the Borrower and the
Administrative Agent.


Section 8.    Acknowledgments and Agreements.


(a)Each Credit Party acknowledges that on the date hereof all outstanding
Obligations are payable in accordance with their terms and each Credit Party
waives any set-off, counterclaim, recoupment, defense, or other right, in each
case, existing on the date hereof, with respect to such Obligations.


(b)The Administrative Agent, the Issuing Bank, and the Lenders hereby expressly
reserve all of their rights, remedies, and claims under the Loan Documents, as
amended hereby. This Amendment shall not constitute a waiver or relinquishment
of (i) any Default or Event of Default under any of the Loan Documents, as
amended hereby, (ii) any of the agreements, terms, or conditions contained in
any of the Loan Documents, as amended hereby, (iii) any rights or remedies of
the Administrative Agent, the Issuing Bank, or any Lender with respect to the
Loan


-11-

--------------------------------------------------------------------------------





Documents, as amended hereby, or (iv) the rights of the Administrative Agent,
the Issuing Bank, or any Lender to collect the full amounts owing to them under
the Loan Documents, as amended hereby.


(c)The Borrower, each Guarantor, Administrative Agent, the Issuing Bank and each
Lender do hereby adopt, ratify, and confirm the Credit Agreement, as amended
hereby, and acknowledge and agree that the Credit Agreement, as amended hereby,
is and remains in full force and effect, and the Borrower and each Guarantor
acknowledge and agree that their respective liabilities and obligations under
the Credit Agreement, as amended hereby, the Guaranty Agreement, and the other
Loan Documents are not impaired in any respect by this Amendment.


(d)From and after the date hereof, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended by this Amendment and the other documents executed pursuant hereto. This
Amendment is a Loan Document for the purposes of the provisions of the other
Loan Documents. Without limiting the foregoing, any breach of representations,
warranties, and covenants under this Amendment shall be a Default or Event of
Default, as applicable, under the Credit Agreement.


(e)From and after the Effective Date, the Borrower shall indemnify the
Administrative Agent, and hold it harmless from, any and all losses, claims,
damages, liabilities and related expenses, including Taxes and the fees, charges
and disbursements of any counsel for any of the foregoing, arising in connection
with the Administrative Agent’s treating, for purposes of determining
withholding Taxes imposed under FATCA, the Credit Agreement as qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


(f)In consideration of the agreements of the Lenders set forth in this
Amendment, the Borrower agrees to pay to the Administrative Agent the fees set
forth in the Amendment Fee Letter. Such fees (i) are payable in U.S. dollars in
immediately available funds, free and clear of, and without deduction for, any
and all present or future applicable taxes, levies, imposts, deductions,
charges, or withholdings and all liabilities with respect thereto (with
appropriate gross-up for withholding taxes), (ii) are not refundable under any
circumstance, (iii) will not be subject to counterclaim, defense, setoff,
recoupment, or otherwise affected, (iv) are deemed fully earned on the Effective
Date, and (v) are due and payable on the Effective Date.


(g)Within 30 days of the Effective Date (or such longer period of time as may be
agreed to by the Administrative Agent), the Borrower shall have delivered duly
executed counterparts of Mortgages (or supplements thereto) which, together with
all existing Mortgages delivered and in effect, are sufficient to grant a first
priority, perfected security interest (subject to Liens permitted under Section
9.03 of the Credit Agreement) in favor of the Administrative Agent on at least
85% of the total value of the proved Oil and Gas Properties of the Credit
Parties evaluated in the most recently delivered Reserve Report.


(h)Within 30 days of the Effective Date (or such longer period of time as may be
agreed to by the Administrative Agent), the Borrower shall have delivered such
title information as the Administrative Agent may reasonably require, all of
which shall be reasonably satisfactory to the


-12-

--------------------------------------------------------------------------------





Administrative Agent in form and substance, on at least 85% of the total value
of the proved Oil and Gas Properties of the Credit Parties evaluated in the most
recently delivered Reserve Report.


Section 9.    Reaffirmation of the Guaranty. Each Guarantor hereby ratifies,
confirms, acknowledges and agrees that its obligations under the Guaranty
Agreement are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, all of
the Guaranteed Obligations (as defined in the Guaranty Agreement), as such
Guaranteed Obligations may have been amended by this Amendment, and its
execution and delivery of this Amendment does not indicate or establish an
approval or consent requirement by such Guarantor under the Guaranty Agreement
in connection with the execution and delivery of amendments, consents or waivers
to the Credit Agreement, the Notes, or any of the other Loan Documents.


Section 10.    Reaffirmation of Liens. Each Credit Party (a) reaffirms the terms
of and its obligations (and the security interests granted by it) under each
Security Instrument to which it is a party, and agrees that each such Security
Instrument will continue in full force and effect to secure the Obligations as
the same may be amended, supplemented, or otherwise modified from time to time,
and (b) acknowledges, represents, warrants and agrees that the Liens and
security interests granted by it pursuant to the Security Instruments are valid,
enforceable, and subsisting and create a first priority, perfected security
interest (subject to Liens permitted under Section 9.03 of the Credit Agreement)
in favor of the Administrative Agent to secure the Obligations.


Section 11.    Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile or other electronic signature and all such signatures shall be
effective as originals.


Section 12.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.


Section 13.    Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision of this Amendment.


Section 14.    Governing Law. This Amendment shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.


Section 15.    Entire Agreement. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
[SIGNATURES BEGIN ON NEXT PAGE]


-13-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


BORROWER:
CALLON PETROLEUM COMPANY




By: /s/ Joseph C. Gatto, Jr.
Name: Joseph C. Gatto, Jr.
Title: President and Chief Executive Officer






GUARANTOR:
CALLON PETROLEUM OPERATING
COMPANY




By: /s/ Joseph C. Gatto, Jr.
Name: Joseph C. Gatto, Jr.
Title: President and Chief Executive Officer




Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/
ISSUING BANK/LENDER:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Issuing Bank, and a Lender




By: /s/ Anson Williams
Name: Anson Williams
Title: Authorized Officer


Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
REGIONS BANK, as a Lender




By: /s/ William A. Philipp
Name: William A. Philipp
Title: Managing Director






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
THE BANK OF NOVA SCOTIA, HOUSTON
BRANCH, as a Lender




By: /s/ Alan Dawson
Name: Alan Dawson
Title: Director






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Robert James
Name: Robert James
Title: Director






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
CITIBANK, N.A., as a Lender




By: /s/ William McNeely
Name: William McNeely
Title: Senior Vice President






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
KEYBANK NATIONAL ASSOCIATION, as a
Lender




By: /s/ George E. McKean
Name: George E. McKean
Title: Senior Vice President






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
ROYAL BANK OF CANADA, as a Lender




By: /s/ Emilee Scott
Name: Emilee Scott
Title: Authorized Signatory






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
SUNTRUST BANK, as a Lender




By: /s/ Benjamin L. Brown
Name: Benjamin L. Brown
Title: Director






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
BOKF, NA DBA BANK OF OKLAHOMA, as a
Lender




By: /s/ John Krenger
Name: John Krenger
Title: Vice President






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
CIT BANK, N.A., as a Lender




By: /s/ Sean Murphy
Name: Sean Murphy
Title: Managing Director




Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender




By: /s/ John D. Toronto
Name: John D. Toronto
Title: Authorized Signatory




By: /s/ Szymon Ordys
Name: Szymon Ordys
Title: Authorized Signatory






Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
IBERIABANK, N.A., as a Lender




By: /s/ Blakely Norris
Name: Blakely Norris
Title: Vice President




Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
WHITNEY BANK, as a Lender




By: /s/ William Jochetz
Name: William Jochetz
Title: Vice President




Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
BARCLAYS BANK PLC, as a Lender




By: /s/ Sydney G. Dennis
Name: Sydney G. Dennis
Title: Director


Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
BANK OF AMERICA, N.A., as a Lender




By: /s/ Kimberly Miller
Name: Kimberly Miller
Title: Vice President


Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH, as a
Lender




By: /s/ Donovan C. Broussard
Name: Donovan C. Broussard
Title: Authorized Signatory




By: /s/ Trudy Nelson    
Name: Trudy Nelson
Title: Authorized Signatory




Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------





LENDER:
COMPASS BANK, as a Lender




By: /s/ Gabriela Azcarate
Name: Gabriela Azcarate
Title: Vice President


Signature page to
Amendment No. 1 to Sixth Amended and Restated Credit Agreement
(Callon Petroleum Company)



--------------------------------------------------------------------------------






SCHEDULE 1.1
APPLICABLE MARGIN
 
Commitment Utilization Grid*
 
Level I
Level II
Level III
Level IV
Level V
Commitment Utilization Percentage
≤25%
>25%
≤50%
>50%
≤75%
>75%
≤90%
>90%


Eurodollar Revolving Credit Loans
1.25%
1.50%
1.75%
2.00%
2.25%
Letters of Credit
1.25%
1.50%
1.75%
2.00%
2.25%
ABR Revolving Credit Loans
0.25%
0.50%
0.75%
1.00%
1.25%
ABR Swing Line Loans
0.25%
0.50%
0.75%
1.00%
1.25%
Commitment Fee Rate
0.375%
0.375%
0.50%
0.50%
0.50%



*At any time the Leverage Ratio, as determined pursuant to Section 9.01(b), is
greater than 3.00 to 1.00, the percentages in the rows titled “Eurodollar
Revolving Credit Loans”, “Letters of Credit”, “ABR Revolving Credit Loans”, and
“ABR Swing Line Loans” contained in the Commitment Utilization Grid shall be
increased by 0.25% (the “Pricing Increase”). Adjustments to such percentages, if
any, shall go into effect on the date the Administrative Agent receives the
applicable financial statements and corresponding compliance certificate as
required pursuant to Sections 8.01(a), 8.01(b), and 8.01(c), as applicable;
provided that if the Borrower has not delivered such financial statements and
corresponding compliance certificate within the time period specified by such
Sections, then effective as of the date such financial statements and
corresponding compliance certificate were required to be delivered pursuant to
such Sections, the Pricing Increase shall immediately go into effect and shall
remain in effect until the date such financial statements and corresponding
compliance certificate are delivered by the Borrower to the Administrative Agent
(for the avoidance of doubt, if such financial statements and corresponding
compliance certificate, when delivered, reflect that the Leverage Ratio is
greater than 3.00 to 1.00 then the Pricing Increase shall continue to remain in
effect).




Schedule 1.1
Applicable Margin

--------------------------------------------------------------------------------






SCHEDULE 1.2
ALLOCATIONS
Name of Lender
 
Applicable Revolving Credit Percentage
 
Elected Commitment
 
Maximum Credit Amount
JPMorgan Chase Bank, N.A.
 
9.4%
 
$61,100,000.00
 
$188,000,000.00
Capital One, National Association
 
8.6%
 
$55,900,000.00
 
$172,000,000.00
Citibank, N.A.
 
8.6%
 
$55,900,000.00
 
$172,000,000.00
The Bank of Nova Scotia
 
8.6%
 
$55,900,000.00
 
$172,000,000.00
Barclays Bank PLC
 
6.5%
 
$42,250,000.00
 
$130,000,000.00
Regions Bank
 
6.5%
 
$42,250,000.00
 
$130,000,000.00
Royal Bank of Canada
 
6.5%
 
$42,250,000.00
 
$130,000,000.00
SunTrust Bank
 
6.5%
 
$42,250,000.00
 
$130,000,000.00
Bank of America, N.A.
 
5.2%
 
$33,800,000.00
 
$104,000,000.00
Canadian Imperial Bank of Commerce
 
5.2%
 
$33,800,000.00
 
$104,000,000.00
Compass Bank
 
5.2%
 
$33,800,000.00
 
$104,000,000.00
KeyBank National Association
 
5.2%
 
$33,800,000.00
 
$104,000,000.00
BOKF, NA dba Bank of Oklahoma
 
3.6%
 
$23,400,000.00
 
$72,000,000.00
CIT Bank, N.A.
 
3.6%
 
$23,400,000.00
 
$72,000,000.00
Credit Suisse AG, Cayman Islands Branch
 
3.6%
 
$23,400,000.00
 
$72,000,000.00
Iberiabank, N.A.
 
3.6%
 
$23,400,000.00
 
$72,000,000.00
Whitney Bank
 
3.6%
 
$23,400,000.00
 
$72,000,000.00
Total
 
100.00000000%
 
$650,000,000.00
 
$2,000,000,000.00





Schedule 1.2
Allocations